Citation Nr: 1207850	
Decision Date: 03/01/12    Archive Date: 03/16/12

DOCKET NO.  10-26 447	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Roanoke, Virginia


THE ISSUES

1.  Entitlement to an initial, compensable rating for hidradenitis suppurativa.

2.  Entitlement to an initial rating in excess of 10 percent for scar residuals of hidradenitis suppurativa, prior to September 16, 2011.

3.  Entitlement to a rating in excess of 30 percent for scar residuals of hidradenitis suppurativa, prior to September 16, 2011.

4.  Entitlement to an effective date earlier than July 15, 2009, for the award of service connection for the Veteran's status-post anterior cruciate ligament (ACL) reconstruction of the right knee and its residual scar.

5.  Entitlement to an effective date earlier than July 15, 2009, for the award of service connection for the Veteran's hidradenitis suppurativa and its residual scars.



ATTORNEY FOR THE BOARD

J. Smith, Counsel


INTRODUCTION

The Veteran served on active duty from August 1989 to November 1995.

This appeal to the Board of Veterans' Appeals (Board) arose from a December 2009 rating decision in which the RO, inter alia, granted service connection for 
hidradenitis suppurativa and assigned an initial, noncompensable rating, effective July 15, 2009.  The RO additionally granted service connection for scar residuals of hidradenitis suppurativa and assigned an initial, 10 percent rating, effective July 15, 2009.  In January 2010, the Veteran filed a notice of disagreement (NOD) with the assigned disability ratings.  A statement of the case (SOC) was issued in April 2010, and the Veteran filed a substantive appeal (via a VA Form 9, Appeal to the Board of Veterans' Appeals) in June 2010.

In an October 2011 rating decision, the RO awarded a higher, 30 percent rating for scar residuals of hidradenitis suppurativa, effective September 16, 2011.  

Because the Veteran has disagreed with the initial ratings assigned following the awards of service connection for hidradenitis suppurativa and its scar residuals, the Board has characterized the claims in light of the distinction noted in Fenderson v. West, 12 Vet. App. 119, 126 (1999) (distinguishing initial rating claims from claims for increased ratings for already service-connected disability).  Moreover, as higher ratings for the Veteran's scar residuals are available both before and after September 16, 2011, and the Veteran is presumed to seek the maximum available benefit for a disability, the Board has characterized that portion of the appeal pertaining the evaluation of scar residuals as now encompassing the 2nd and 3rd matters set forth on the title page.  See Fenderson, 12 Vet. App. at 126; AB v. Brown, 6 Vet. App. 35, 38 (1993).

In February 2010, a Deputy Vice Chairman of the Board granted the motion of the Veteran to advance this appeal on the Board's docket, pursuant to 38 U.S.C.A. § 7107(a)(2)(C) (West 2002) and 38 C.F.R. § 20.900(c) (2011).

The Board's decision addressing the claims for higher ratings for hidradenitis suppurativa and its scar residuals is set forth below.  The claims for earlier effective dates-for which the Veteran has completed the first of two actions required to place the matters in appellate status-are addressed in the remand following the order; those matters are being remanded to the RO, via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant when further action, on his part, is required.

As a final preliminary matter, the Board notes that in an October 2011 letter, the Veteran raised the issue of entitlement to an increased rating for his right knee disability, given recent VA examination results.  It does not appear that this claim has yet been addressed by the RO.  As such, this matter is not properly before the Board, and is thus referred to the RO for appropriate action.  


FINDINGS OF FACT

1.  All notification and development actions needed to fairly adjudicate each claim herein decided have been accomplished.  

2.  Prior to February 3, 2010, the Veteran's hidradenitis suppurativa was manifested by subjective complaints of intermittent functional limitation; however, 5 to 20 percent of either the entire body or exposed areas were not affected, and the disability did not require systemic therapy such as corticosteroids or other immunosuppressive drugs required for a total duration of less than six weeks during the past 12-month period.

3.  Since February 3, 2010, the Veteran's hidradenitis suppurativa has been manifested by the constant or near-constant need for systemic therapy.

4.  Prior to September 16, 2011, the scar residuals of the Veteran's hidradenitis suppurativa involved multiple scars; however, no such scars were shown to be unstable or painful.

5.  Since September 16, 2011, the scar residuals of the Veteran's hidradenitis suppurativa consists of  multiple unstable or painful scars; however, the scars are not of the head, face, or neck, measure less than 144 square inches, and do not cause other disabling effects.


CONCLUSIONS OF LAW

1.  The criteria for an initial, compensable rating for hidradenitis suppurativa, prior to February 3, 2010, are not met.  38 U.S.C.A. § 1155 (West 2002); 
38 C.F.R. §§ 4.7, 4.118, Diagnostic Codes (DCs) 7899-7806 (2011).

2.  Resolving all reasonable doubt in the Veteran's favor, the criteria for a 60 percent, but no higher rating for hidradenitis suppurativa are met as of February 3, 2010.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 4.7, 4.118, DCs 7899-7806 (2011).

3.  The criteria for an initial rating in excess of 10 percent for the scar residuals of hidradenitis suppurativa, prior to September 16, 2011, are not met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 4.7, 4.118, DC 7804 (2011).


4.  The criteria for a rating in excess of 30 percent for the scar residuals of hidradenitis suppurativa, from September 16, 2011, are not met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 4.7, 4.118, DC 7804 (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 (West 2002 & Supp. 2011)) includes enhanced duties to notify and assist claimants for VA benefits.  VA regulations implementing the VCAA were codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2011).

Notice requirements under the VCAA essentially require VA to notify a claimant of any evidence that is necessary to substantiate the claim(s), as well as the evidence that VA will attempt to obtain and which evidence he or she is responsible for providing.  See, e.g., Quartuccio v. Principi, 16 Vet. App. 183 (2002) (addressing the duties imposed by 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b)).  As delineated in Pelegrini v. Principi, 18 Vet. App. 112 (2004), after a substantially complete application for benefits is received, proper VCAA notice must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim(s); (2) that VA will seek to provide; (3) that the claimant is expected to provide; and (4) must ask the claimant to provide any evidence in her or his possession that pertains to the claim(s), in accordance with 38 C.F.R. § 3.159(b)(1).

The Board notes that, effective May 30, 2008, 38 C.F.R. § 3.159 has been revised, in part.  See 73 Fed. Reg. 23,353-23,356 (April 30, 2008).  Notably, the final rule removes the third sentence of 38 C.F.R. § 3.159(b)(1), which had stated that VA will request that a claimant provide any pertinent evidence in his or her possession.

In rating cases, a claimant must be provided with information pertaining to assignment of disability ratings (to include the rating criteria for all higher ratings for a disability), as well as information regarding the effective date that may be assigned.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  

VCAA-compliant notice must be provided to a claimant before the initial unfavorable decision on a claim for VA benefits by the agency of original jurisdiction (in this case, the RO).  Id.; Pelegrini, 18 Vet. App. at 112.  See also Disabled American Veterans v. Secretary of Veterans Affairs, 327 F.3d 1339 (Fed. Cir. 2003).  However, the VCAA notice requirements may, nonetheless, be satisfied if any errors in the timing or content of such notice are not prejudicial to the claimant.  Id.

In this appeal, in a July 2009 pre-rating letter, the RO provided notice to the Veteran explaining what information and evidence was needed to substantiate the claims for service connection, what information and evidence must be submitted by the appellant, and what information and evidence would be obtained by VA.  This letter also included information pertaining to the assignment of disability ratings and effective dates, as well as the type of evidence that impacts those determinations.  The December 2009 rating decision reflects the initial adjudication of the claims after issuance of this letter.  Hence, the July 2009 letter-which meets the content of notice requirements described in Dingess/Hartman and Pelegrini-also meets the VCAA's timing of notice requirement.

After the award of a service connection for hidradenitis suppurativa and its scar residuals, and the Veteran's disagreement with the initial ratings assigned, the April 2010 SOC set forth the criteria for evaluating these disabilities (which, in part, suffices for Dingess/Hartman as to those claims).  After the Veteran was provided the rating criteria, an October 2011 SSOC reflects adjudication of the claims.  Hence, the Veteran is not shown to be prejudiced by the timing of this notice.  See Mayfield v. Nicholson, 20 Vet. App. 537, 543 (2006); see also Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006) (the issuance of a fully compliant VCAA notification followed by readjudication of the claim, such as in an SOC or SSOC, is sufficient to cure a timing defect).

The record also reflects that VA has made reasonable efforts to obtain or to assist in obtaining all relevant records pertinent to the claims for higher ratings herein decided.  Pertinent medical evidence associated with the claims file consists of service, VA and private treatment records, and the reports of VA examinations.  Also of record and considered in connection with the appeal are various written statements provided by the Veteran.  The Board finds that no further RO action on either matter, prior to appellate consideration, is required.

In summary, the duties imposed by the VCAA have been considered and satisfied.  Through various notices of the RO, the Veteran has been notified and made aware of the evidence needed to substantiate the claims, the avenues through which he might obtain such evidence, and the allocation of responsibilities between himself and VA in obtaining such evidence.  There is no additional notice that should be provided, nor is there any indication that there is additional existing evidence to obtain or development required to create any additional evidence to be considered in connection with either claim.  Consequently, any error in the sequence of events or content of the notice is not shown to prejudice the Veteran or to have any effect on the appeal.  Any such error is deemed harmless and does not preclude appellate consideration of the matters herein decided, at this juncture.  See Mayfield, 20 Vet. App. at 543 (rejecting the argument that the Board lacks authority to consider harmless error).  See also ATD Corp. v. Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 1998).

II.  Analysis

Disability evaluations are determined by the application of VA's Schedule for Rating Disabilities, which is based on average impairment of earning capacity resulting from a service-connected disability.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  Where there is a question as to which of two ratings shall be applied, the higher rating will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  After careful consideration of the evidence, any reasonable doubt remaining is resolved in favor of the Veteran.  38 C.F.R. § 4.3.

The Veteran's entire history is to be considered when making disability evaluations.  See generally 38 C.F.R. 4.1; Schafrath v. Derwinski, 1 Vet. App. 589 (1995).  Where entitlement to compensation already has been established and an increase in the disability rating is at issue, it is the present level of disability that is of primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  However, where, as here, the question for consideration is entitlement to higher initial ratings since the grants of service connection, evaluation of the medical evidence since the grants of service connection to consider the appropriateness of "staged rating" (assignment of different ratings for distinct periods of time, based on the facts found) is required.  Fenderson, 12 Vet. App. at 126.  

The Board notes that the diagnostic criteria pertaining to scars was recently revised.  The revised criteria apply to claims filed on or after October 23, 2008, and to those claims where a request for consideration of the new criteria has been received. See 73 Fed. Reg. 54708 (Sept. 23, 2008).   In this case, the Veteran's claim for increase was filed in July 2009.  As such, the revised criteria are for application, and all diagnostic codes discussed herein are the version in effect as of October 23, 2008.

A.  Hidradenitis Suppurativa

As noted, by rating action of December 2009, the RO granted service connection for hidradenitis suppurativa and assigned an initial noncompensable rating under the provisions of 38 C.F.R. § 4.118, DC 7899-7806, indicating that he has an unlisted disability rated as dermatitis or eczema.  See 38 C.F.R. § 4.27.

Under DC 7806, dermatitis or eczema is rated based on the percentage of area affected, as well as the need for systemic therapy.  

A noncompensable rating is assigned where there is less than 5 percent of the entire body or less than 5 percent of exposed areas affected, and; no more than topical therapy required during the past 12-month period.  A 10 percent rating is assigned with at least 5 percent, but less than 20 percent, of the entire body, or at least 5 percent, but less than 20 percent, of exposed areas affected, or; intermittent systemic therapy such as corticosteroids or other immunosuppressive drugs required for a total duration of less than six weeks during the past 12-month period.  A 30 percent rating is warranted where there is evidence of  20 to 40 percent of the entire body or 20 to 40 percent of exposed areas affected, or; systemic therapy such as corticosteroids or other immunosuppressive drugs required for a total duration of six weeks or more, but not constantly, during the past 12-month period.  A 60 percent rating is warranted where there is more than 40 percent of the entire body or more than 40 percent of exposed areas affected, or; constant or near-constant systemic therapy such as corticosteroids or other immunosuppressive drugs required during the past 12-month period.  

Alternatively, the disability may be rated as disfigurement of the head, face, or neck (DC 7800) or scars (DC's 7801, 7802, 7803, 7804, or 7805), depending upon the predominant disability.

In this case, the pertinent medical evidence of record consists of the reports of VA examinations conducted in November 2009 and September 2011, as well as several pages of 2010 private treatment records.

On VA examination in November 2009, the examiner found evidence of hidradenitis suppurativa on the axillary, groin, and buttocks area.  There was no ulceration , exfoliation, crusting, disfigurement, tissue loss, induration, inflexibility, hypopigmentation, hyperpigmentation, abnormal texture, or loss of motion.  Skin lesions were not detected in exposed areas, and lesion coverage of the entire body was 2 percent.  The skin lesions were not associated with systemic disease.  The Veteran reported that depending on the location and severity of the condition, driving, walking, sitting, arm movement, sexual activity, and social activity could be difficult.  He reported that he had not undergone any treatment for the condition over the past 12 months.

A February 2010 private treatment record reflects a diagnosis of extensive and chronic hidradenitis suppurativa.  The Veteran was placed on a strict, dairy-free diet and the possibility of biologic therapy was discussed.  The Veteran was placed on Septra DS, and was also prescribed a benzoyl peroxide 10 percent wash for the affected areas.  Follow-up notations through May 2010 document the continued course of this treatment.

On VA examination in September 2011, the examiner found that no exposed areas of the skin were affected, and less than 5 percent of the total body area was affected.  The disability did not affect the head, face, or neck.  The Veteran was found to have systemic manifestations of the disability, including fever during flare-ups of the infection.  The examiner stated that in the past 12 months, the Veteran required constant or near-constant treatment with Sulfameth/Trimethoprim DS, and Spironolactone.  He also required constant or near-constant topical treatment with Benzoyl Peroxide wash.  It was further noted that for less than 6 week s of the year, he was treated with injections of Rocephin into the abscesses.  The examiner noted that during exacerbations in the axillae and groin areas, arm movement and walking were limited. 

It is clear the above-cited evidence that, prior to February 2010, the Veteran's hidradenitis suppurativa did not warrant a higher (compensable) rating, as the disability was found to be nearly asymptomatic.  The November 2009 VA examiner determined that less than 2 percent of the entire body was affected, and no exposed areas were affected.  While the Veteran reported some intermittent functional limitations, these were not found on objective examination.  The Veteran received no treatment for the disability.  

As such, the Board cannot find that, prior to February 2010,  a higher rating was warranted for the Veteran's hidradenitis suppurativa under DC 7806.  The Board also considered the applicability of other diagnostic codes, but finds that no other diagnostic code provides a basis for higher rating.  Specifically, the evidence does not support assignment of a compensable rating under DCs 7800 to 7805 given the size and location of the affected area, and the fact that the November 2009 examiner did not find the affected area to be unstable or to result in limitation of function or motion on objective examination.  For this period, the disability also was not shown to involve any factor(s) warranting evaluation under any other provision(s) of VA's rating schedule.  

However, in the private treatment record of February 3, 2010, the Veteran's physician indicated that Septra DS had become required to treat the disability.  As later noted by the September 2011 VA examiner, in the past 12 months the Veteran required constant or near-constant treatment with Sulfameth, Trimethoprim DS, and Spironolactone.  The drugs Septra, Sulfameth, and Trimethoprim are antibiotics.
Systemic therapy is defined as pertaining to or affecting the body as a whole.  See Dorland's Illustrated Medical Dictionary at 1888.  As oral antibiotics travel through the bloodstream, this would appear to qualify as systemic therapy.  Although the rating criteria mention corticosteroids or other immunosuppressive drugs as examples of systemic therapy, a similar use of the term "such as" in the rating criteria has been held to demonstrate that the symptoms after that phrase are not intended to constitute an exhaustive list, but rather are to serve as examples of the type and degree of the symptoms, or their effects, that would justify a particular disability rating.  See Mauerhan v. Principi, 16 Vet. App. 436 (2002) (specifically addressing the schedule of ratings for mental disorders).  As Diagnostic Code 7820, addressing bacterial and other infections, rates by analogy to Diagnostic Code 7806, which does not specifically contemplate bacterial infections, the Board concludes that, in the context of bacterial infections, ongoing systemic antibiotic therapy is analogous to ongoing systemic immunosuppressive therapy.  Therefore, the type and degree of symptoms that justify a 60 percent rating under Diagnostic Code 7806 are demonstrated in this case.

The Board notes that 60 percent is the maximum rating available under Diagnostic Code 7806.  None of the skin codes, with the exception of 7800, offers a rating higher than 60 percent.  DC 7800, however, is not applicable as it pertains only to scars of the head, face, or neck.  

Accordingly, the Board concludes that a compensable rating for the Veteran's hidradenitis suppurativa is not warranted for the period prior to February 3, 2010, but that, resolving all reasonable doubt in the Veteran's favor, a 60 percent but no higher rating is warranted from February 3, 2010.  The Board has favorably applied the benefit-of-the-doubt doctrine in determining that a maximum 60 percent rating is assignable from February 3, 2010, but finds that the preponderance of the evidence is against assignment of any higher rating  prior to, or since, that date.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. §§ 3.102, 4.3; Gilbert v. Derwinski, 1 Vet. App. 49, 53- 56 (1990).

B.  Scar Residuals of Hidradenitis Suppurativa

In this appeal, as indicated, the RO has already assigned staged ratings for the Veteran's scar residuals of hidradenitis suppurativa -10 percent prior to September 16, 2011, and 30 percent from September 16, 2011.  As such, the Board will consider the propriety of the rating assigned at each stage, as well as whether any further staged rating is warranted.

Under Diagnostic Code 7804, one or two scars that are unstable or painful warrant a 10 percent evaluation.  Three or four scars that are unstable or painful warrant a 20 percent evaluation.  Five or more scars that are unstable or painful warrant a 30 percent evaluation.  38 C.F.R. § 4.118, Diagnostic Code 7804.

Considering the pertinent evidence in light of the above, the Board finds that an initial rating greater than 10 percent prior to September 16, 2011, or a rating greater than 30 percent from September 16, 2011, is not warranted.  

As noted, the medical evidence of record consists of the reports of VA examinations conducted in November 2009 and September 2011, as well as several pages of 2010 private treatment records.

On VA examination in November 2009, the examiner found a scar located at the bilateral axillary area.  The scar was linear and measured 12 centimeter by 1 centimeter.  The scar was not painful on examination, and there was no breakdown of the skin.  The scar was deep with underlying tissue damage, and was disfiguring.  Inflammation was absent.  There was no keloid formation, and the scar did not limit the Veteran's motion.  The scar also caused no limitation on function.

In private treatment records of 2010, there was scarring in both axillary and in the groin bilaterally.  Some areas were atrophic and some were hypertrophic.  There were no draining pustules or malodorous areas.

On VA examination in September 2011, the total area of the scars on the right upper extremity was 2 centimeters.  On the left upper extremity it was 115 centimeters, on the left lower extremity it was 2.4 centimeters, and on the anterior trunk it was 14.5 centimeters.  There were no scars of the head, face, or neck.  The scars were painful, unstable, and had both linear and nonlinear areas.  None of the scars resulted in any limitation of function.  There were no other pertinent physical findings, complications, conditions, signs, or symptoms associated with the scars.

It is clear from this evidence that prior to September 16, 2011, the residual scars of the Veteran's hidradenitis suppurativa did not warrant a rating in excess of 10 percent.  The November 2009 VA examiner described only one scar.  While the 2010 private treatment records indicate the presence of more than one scar, findings were not made as to whether they were painful or unstable.  As such, the Board cannot find that a higher rating was warranted for the Veteran's hidradenitis suppurativa prior to September 16, 2011 under DC 7804.  

The Board has also considered the applicability of other diagnostic codes for rating this disability, but finds that no other diagnostic code provides a basis for higher rating prior to September 16, 2011.  DC 7800 is not for application as it pertains to scars of the head, face, or neck.  Given the size of the Veteran's scar on VA examination in November 2009, DCs 7801 and 7802 are similarly inapplicable. DC 7805 also does not apply as no other disabling effects of the scar were found by the November 2009 examiner or documented in the 2010 treatment records.

Also, since September 16, 2011, the residual scars of the Veteran's hidradenitis suppurativa have not warranted a rating in excess of 30 percent.  30 percent is the maximum rating available under Diagnostic Code 7804.  The only remaining codes allowing ratings higher than 30 percent are DC 7800 and DC 7801.  DC 7800 is not applicable as the scars do not affect the Veteran's head, face, or neck, and DC 7801 is not applicable as the area affected is not 144 square inches or greater.  DC 7805 also does not apply as other disabling effects of the scar were not found by the September 2011examiner.

For all the foregoing reasons, the Board finds that there is no basis for further staged rating of the Veteran's scar residuals of hidradenitis suppurativa, pursuant to Fenderson, and that the claims for a higher ratings must be denied.  In reaching these conclusions, the Board has considered the applicability of the benefit-of-the doubt doctrine; however, as the preponderance of the evidence is against assignment of any higher rating, that doctrine is not applicable.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. §§ 3.102, 4.3; Gilbert, 1 Vet. App. at  53-56.  

C.  Both Claims

In assessing the severity of the Veteran's service-connected hidradenitis suppurativa and residual scars during each relevant period, the Board has considered the Veteran's assertions regarding his symptoms-which he is certainly competent to provide.  See, e.g., Layno v. Brown, 6 Vet. App. 465, 470 (1994) and Grottveit v. Brown, 5 Vet. App. 91, 93 (1993).  However, the criteria needed to support higher ratings during each time period require medical findings that are within the province of trained medical professionals.  See Jones v. Brown, 7 Vet. App. 134, 137-138 (1994).  As such, the Veteran's assertions are not considered more persuasive than the objective medical findings which, as indicated above, do not support higher ratings than those herein assigned. 


ORDER

An initial, compensable rating for hidradenitis suppurativa, prior to February 3, 2010, is denied.

A 60 percent rating for hidradenitis suppurativa is granted, from February 3, 2010, subject to the legal authority governing the payment of compensation benefits.

An initial rating in excess of 10 percent for scar residuals of hidradenitis suppurativa, prior to September 16, 2011, is denied.

A rating in excess of 30 percent for scar residuals of hidradenitis suppurativa, from September 16, 2011, is denied.


REMAND

The Board's review of the claims file reveals that further RO action on the claims remaining on appeal is warranted.

In a December 2009 rating decision, the RO, inter alia, granted service connection for the Veteran's status-post anterior ACL reconstruction of the right knee, and its scar residuals, and assigned initial 10 percent and noncompensable ratings, respectively, effective July 15, 2009.  The RO additionally granted service connection for the Veteran's hidradenitis suppurativa and its scar residuals, and assigned initial noncompensable and 10 percent ratings, respectively, also effective July 15, 2009.  In January 2010, the Veteran filed an NOD with respect to the effective date assigned for these disabilities.  However, the RO has yet to issue a SOC with respect to this, the next step in the appellate process.  See 38 C.F.R. § 19.29 (2011); Manlincon v. West, 12 Vet. App. 238, 240-41 (1999); Holland v. Gober, 10 Vet. App. 433, 436 (1997).

Consequently, these matters must be remanded to the RO for the issuance of an SOC.  Id.  The Board emphasizes, however, that to obtain appellate review of any issue not currently in appellate status, a perfected appeal must be filed.  See 38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. §§ 20.200, 20.201, 20.202 (2011).

Accordingly, these matters are hereby REMANDED to the RO, via the AMC, for the following action:

The RO must furnish to the Veteran an SOC on the claims for earlier effective dates for the awards of  service connection for status-post ACL ligament reconstruction of the right knee and its residual scar, and for hidradenitis suppurativa and its residual scars, along with a VA Form 9, and afford him the appropriate opportunity to submit a substantive appeal perfecting an appeal on those issues.

The Veteran is hereby reminded that to obtain appellate review of any matter not currently in appellate status-here, claims for earlier effective dates for the awards of service connection for status-post ACL ligament reconstruction of the right knee and its residual scar, and for hidradenitis suppurativa and its residual scars-a timely appeal must be perfected; with respect to these claims, within 60 days of the issuance of the SOC.

The purpose of this REMAND is to afford due process and to accomplish additional development and adjudication; it is not the Board's intent to imply whether the benefits requested should be granted or denied.  The Veteran need take no action until otherwise notified, but he may furnish additional evidence and/or argument during the appropriate time frame.  See Kutscherousky v. West, 12 Vet. App. 369 (1999); Colon v. Brown, 9 Vet. App. 104, 108 (1996); Booth v. Brown, 8 Vet. App. 109 (1995); Quarles v. Derwinski, 3 Vet. App. 129, 141 (1992).

This REMAND must be afforded expeditious treatment.  The law requires that all claims remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).   The RO is reminded that this appeal has been advanced on the Board's docket.



______________________________________________
JACQUELINE E. MONROE
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


